Exhibit 10(d)

 

[TENET HEALTHCARE CORPORATION LETTERHEAD]

 

September 10, 2012

 

[Home Address Omitted]

 

Dear Scott:

 

I am pleased to offer you a promotion to the position of Vice President, Chief
Accounting Officer/Controller with Tenet Healthcare Corporation (herein referred
to as “Tenet”) located in Dallas, Texas. This position will be reporting to Dan
Cancelmi, CFO.  The following are the terms and conditions of your employment
with the company.

 

1.                                      Compensation and Benefits: You will be
entitled to compensation and benefits as follows:

 

A.                                    Base Compensation: With an effective start
date of September 10, 2012, your base compensation will be an annual exempt rate
of $290,000.00 payable bi-weekly.

 

B.                                    Benefits: You will continue to receive all
standard employee benefits in accordance with Tenet plans.

 

C.                                    Annual Incentive Plan:  Your position will
continue to be eligible to participate in Tenet’s Annual Incentive Plan (AIP)
according to the terms of the Plan.  Your target award is 25% of your base
salary for the period you served as Senior Director, Corporate Accounting/A&D. 
Upon your promotion, your target award will be 35% of your base salary paid for
the period you serve as the Vice President, Chief Accounting Officer/Controller.

 

D.                                    Manager’s Plan: You will continue to be
eligible to participate in the company’s paid time off plan (the “MTO Plan”)
according to your tenure with the company.

 

E.                                     Equity:  As a Vice President, you will be
eligible for future equity grants, which are typically awarded annually and
based on the guidelines established by the Compensation Committee.

 

F.                                      Executive Retirement Account:  Your
position is eligible to participate in the Executive Retirement Account.  Your
account under the plan will receive an annual credit equal to ten percent (10%)
of your base salary while you are employed by Tenet in a position eligible for
benefits under the plan. Your first credit will occur on the next annual company
contribution date.  You will receive a formal communication containing more
details about the plan following the effective date of your promotion.

 

--------------------------------------------------------------------------------


 

G.                                    Executive Severance Plan:  Your position
is eligible to participate in the Executive Severance Plan which will provide
you with certain severance benefits in the event of a Qualifying Termination as
defined in the plan.  Participation will require execution of a Tenet Executive
Severance Plan Agreement.  You will receive a separate communication containing
more details about the plan, your participation in the plan and an agreement
which you will need to sign, from the Executive Compensation Department
following the effective date of your promotion.

 

If you accept this promotion, please sign and date the original of this letter
and return it to Kristen McClain in the Corporate Human Resources Department by
September 14, 2012.  A copy of this letter is enclosed for your records. Thank
you.

 

Sincerely,

 

/s/ Cathy Fraser

 

 

 

Cathy Fraser

 

Senior Vice President, Human Resources

 

 

 

Acknowledged and accepted:

 

/s/ R. Scott Ramsey

 

Date:

   September 11, 2012

Signature

 

 

 

 

 

encl.

 

cc:                                Dan Cancelmi, Chief Financial Officer

Paul Slavin, VP, Executive and Corporate HR Services

 

2

--------------------------------------------------------------------------------